Citation Nr: 1453515	
Decision Date: 12/04/14    Archive Date: 12/10/14

DOCKET NO.  06-36 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to a compensable initial rating higher for scar on the right cheek at the eye.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from July 2001 to December 2004.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision of the San Diego, California, Department of Veterans Affairs (VA) Regional Office (RO), which, in relevant part, granted service connection for scar of the right cheek at eye with an evaluation of 0 percent effective December 14 2004.

The Board remanded this case for further development in December 2008 and October 2013.


FINDING OF FACT

In October 2014, prior to the promulgation of a decision in the appeal, the Veteran, through his representative, submitted a statement in which he withdrew his appeal for scars currently before the Board.


CONCLUSION OF LAW

The criteria for withdrawal of the appeals with respect to the issue of an increased initial rating for scar on the right cheek at the eye have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204(b), (c) (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdraw in writing at any time before the Board promulgates a decision.  See 38 C.F.R. §§ 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  See 38 C.F.R. § 20.204. 

In October 2014, the Veteran's representative wrote that the Veteran wished to withdraw his appeal for scars.  Hence, there remain no allegations of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to this claim and it is dismissed without prejudice.


ORDER

The appeal on the issue of a higher initial rating higher for scar on the right cheek at the eye is dismissed.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


